Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 11, 12, 14, 18-20 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eguchi et al. (USPAT 5,477,098). 

In regards to claims 1, 19, 29 and 30, Eguchi et al. teaches in annotated Fig. 5A below an electroacoustic device, comprising a first surface acoustic wave (SAW) resonator comprising the following:
A first apodized interdigital transducer (IDT) (15) disposed between a first busbar (11) and a second busbar (Annotated Element A);  
A second SAW resonator (left side 14) comprising a second apodized IDT disposed between the second busbar and a third busbar (Annotated Element B), wherein based on Fig. 5A the second busbar is at an angle with respect to the first busbar and the third busbar, wherein the first IDT comprises a first set of fingers (Annotated Element C) extending from the second busbar, and wherein lengths of the first set of fingers decrease as each of the first set of fingers gets closer to a side (Annotated Side D) of the first IDT (i.e. the individual lengths of the annotated first set of finger decrease gradually as they get closer to annotated side D).
Based on Fig. 5A, the first and second IDT electrode are cascaded, thus a signal processed at the first busbar will necessarily pass to the second busbar then to the third busbar.
In regards to claim 2, a length of a first side (Edge of IDT towards Annotated Side E) of the first apodized IDT is greater than a length of a second side of the first apodized IDT (Edge of the IDT towards Annotated Side D), the first side and the second side being opposite sides of the first apodized IDT; and a length of a first side (Edge of IDT towards Annotated Side D) of the second apodized IDT is less than a length of a second side (Edge of the IDT towards Annotated Side E) of the second apodized IDT, the first side and the second side of the second apodized IDT being opposite sides of the second apodized IDT.
In regards to claims 4 and 20, based on annotated Fig. 5A, lengths of the first set of fingers (Annotated Element C) decrease as each of the first set of fingers gets closer to a side (Annotated Side D) of the first apodized IDT; the second apodized IDT comprises a second set (Annotated Element F) of fingers extending from the second busbar; and lengths of the second set of fingers increase as each of the second set of fingers gets closer to a side (Annotated Side E) of the second apodized IDT.
In regards to claims 11 and 28, based on annotated Fig. 5A, wherein the angle of the second busbar with respect to the first busbar (11) is greater than 0 degrees and less than or equal to 45 degrees.
In regards to claim 12, based on annotated Fig. 5A, a third SAW resonator comprising a third apodized IDT (13) disposed between the third busbar and a fourth busbar (Annotated Element G); and a fourth SAW (right side 14) resonator comprising a fourth apodized IDT disposed between the fourth busbar and a fifth busbar (Annotated Element H) such that the first SAW resonator, the second SAW resonator, the third SAW resonator, and the fourth SAW resonator are cascaded, wherein the fourth busbar is at an angle with respect to the third busbar and the fifth busbar.
In regards to claim 14, based on related Fig. 3A, the first and second apodized IDT’s are disposed above a piezoelectric layer (81). 
In regards to claim 18, based on annotated Fig. 5A, the first apodized IDT and the second apodized IDT are asymmetrical with respect to a center line (i.e. center line would run through the second busbar Annotated Element A) between the first SAW resonator and the second SAW resonator

    PNG
    media_image1.png
    506
    890
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al. (USPAT 5,477,098) in view of Goto et al. (US2011/0109196 A1).

	As disclosed above, Eguchi et al. teaches the claimed invention as recited. Eguchi et al. does not teach: in regards to claim 15, wherein the at least one piezoelectric layer is disposed between a substrate and at least one of the first and second apodized IDT’s.

	 However, Goto et al. exemplary teaches in Fig. 1 a surface acoustic resonator (105) comprising a piezoelectric layer (106). Based on related Fig. 6 and Paragraph [0029], a support substrate can be provided underneath the piezoelectric layer to improve the strength of the resonator. 

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Eugchi et al. and have added a support substrate underneath the piezoelectric layer because such a modification would have provided the benefit of improving the strength of the resonator as exemplary taught by Goto et al. (See Figs. 1 and 6 and Paragraph [0029]). 

Allowable Subject Matter

Claims 3, 5-10, 13, 16, 17 and 21-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art references are Eugchi et al. and Goto et al. as disclosed above. However, the prior art does not teach: in regards to claims 3 and 22, wherein the second busbar is longer than the first busbar and the third busbar, and wherein ends of the first busbar, the second busbar, and the third busbar are aligned on each side of the first busbar, the second busbar and the third busbar; in regards to claims 5 and 21, the first apodized IDT comprises a third set of fingers extending from the first busbar lengths of the third set of fingers decrease as each of the third set of fingers gets closer to the side of the first apodized IDT; in regards to claims 6 and 23, wherein the first SAW resonator further comprises a first reflector having a side adjacent to a first side of the first apodized IDT and a second reflector having a side adjacent to a second side of the first apodized IDT, the first side and the second side being opposite sides of the first apodized IDT; in regards to claim 13, wherein the angle of the fourth busbar with respect to the third busbar is the same as the angle of the second busbar with respect to the third busbar; in regards to claim 16, wherein the substrate comprises: a substrate layer; a charge trap layer; and a compensation layer; and in regards to claim 17, wherein the first busbar is parallel to the third busbar. Thus, the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from either claims 6 or 23, claims 7-10 and 24-27 have also been determined to be novel and non-obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843